Citation Nr: 9923119	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-46 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD).

The case was previously before the Board in February 1997 and 
was remanded to the RO for additional evidentiary 
development.  The case is now returned to the Board.


REMAND

Regarding this claim, the Board notes that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and service.  If the claimed in-service 
stressor is related to combat, service department evidence 
that the appellant engaged in combat or that the appellant 
was awarded a combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (as in effect prior to 
March 7, 1997).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD:  (1) a current, clear medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence."  Id. at 142.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown.  The regulations were made 
effective from the date of the Cohen decision.  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29.  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993); 38 C.F.R. § 19.9.

Moreover, if the claim remains denied, a supplemental 
statement of the case addressing the new criteria is 
required.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 19.29, 19.31 (1998).

Preliminary review of the evidentiary record reveals that the 
veteran served in the Republic of Vietnam from September 1967 
to October 1968.  He was assigned as a member of the Air 
Force to the Nha Trang Air Base and his military occupational 
specialty during that period was a parachute rigger.

The veteran has reported numerous stressor incidents which he 
has contended are the basis of his claimed PTSD.  In his 
initial statement received in April 1993, the veteran stated 
that he witnessed a C-130 explode on the air strip.  He 
stated a guard was knocked senseless by this attack.  He 
further stated that the Air Base came under rocket and mortar 
attack during the Tet offensive and he helped evacuate a 
bunker.  The veteran also stated that his job as a parachute 
rigger was very stressful as lives depended on him doing the 
job properly.

In May 1994, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
of stressors that he had mentioned in his prior statement.  
He stated that he could remember the burning smell after 
rocket attacks on the base and he had seen people get hurt 
but could not remember their names.  In November 1996, the 
veteran and his wife, accompanied by his representative, 
appeared and presented testimony at a hearing before a 
Traveling Member of the Board.  The veteran offered similar 
testimony regarding his claimed stressors.  He stated he 
believed it was March 1968 when he witnessed the transport 
aircraft explode.  He stated he helped a guard wounded by 
this attack.  A complete transcript of the testimony of both 
hearings is of record.

In August 1998, a report was received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) that 
pertained to the veteran's claimed stressors.  This report 
indicated that there were a total of 8 rocket or mortar 
attacks upon the Nha Trang Air Base during the veteran's 
service.  There was also a documented enemy attack against 
the city of Nha Trang during January 1968 and it was stated 
that surrounding installations received mortar attacks during 
that time.

Having preliminarily reviewed the evidentiary record, the 
Board notes that the veteran's claimed stressors have not 
been verified in their entirety and may not be subject to 
verification in their entirety.  Nonetheless, the Board notes 
that there are at least two claimed stressors that are 
apparently verified by the record.  First, the veteran has 
reported that he found his duties as a parachute rigger to be 
unusually stressful, and service personnel records do verify 
his military occupational specialty was as a parachute 
rigger.  Second, the veteran has reported that he witnessed a 
number of rocket and mortar attacks against the Nha Trang Air 
Base.  The USASCRUR report does verify 8 rocket and mortar 
attacks against the Air Base during the veteran's service and 
further verifies that the city of Nha Trang did come under 
enemy attack during the Tet offensive in January 1968.  The 
proximity of the veteran to these events cannot be determined 
as the veteran's exact whereabouts cannot be known.  Nor was 
it specifically verified that a C-130 transport plane 
exploded during one of these attacks.  Nonetheless, at least 
it is demonstrated that rocket and mortar attacks upon the 
Air Base did occur during the veteran's service, and this 
portion of the veteran's claimed stressors should be 
considered verified.

Therefore, to at least the extent discussed immediately 
above, the Board notes that the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  See Cohen, at 142.

Also of record are counseling records from the Vet Center, 
dated from 1994 through 1997, indicating that the veteran has 
been diagnosed with PTSD.  However, the stressor upon which 
that diagnosis was based is unclear.  Those records did not 
address the question of a nexus between the veteran's service 
and his diagnosis.  It is also noted that the veteran has not 
undergone any VA examination.  Under these circumstances, it 
is appropriate that the veteran be scheduled for a VA 
psychiatric examination to determine his current diagnosis.  
It is also important that the examiner address the 
etiological relationship of any diagnosed neuropsychiatric 
disorder to the veteran's service.  More specifically, 
development is necessary with respect to the required element 
of linkage between current PTSD symptomatology and the 
corroborated in-service stressors.  The question as to 
whether the corroboration of the veteran being a parachute 
rigger, or the corroboration of the Nha Trang Air Base being 
subject to rocket and mortar attack during the veteran's 
service, the occurrence of which have been established by the 
record, contributed to the veteran's current symptoms of PTSD 
must be addressed by the examiner.  See Cohen, at 138.

The VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of all medical care 
providers who have treated him for his 
claimed PTSD since June 1997.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, as well as any VA medical 
records, not already on file, which may 
exist and incorporate them into the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine his current 
neuropsychiatric diagnosis, if any.  Any 
necessary special studies or tests, to 
include psychological testing should be 
accomplished.  In determining whether 
the veteran experienced an inservice 
stressor that may be related to any 
diagnosed disorder, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or the RO may be relied 
upon.  Specifically, the claimed 
stressors of the veteran being a 
parachute rigger, and having been 
stationed at the Nha Trang Air Base when 
the base was subject to enemy rocket and 
mortar attacks, are to be considered 
verified.  Based on his/her review of 
the case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service.  It is 
critical that the claims folder, along 
with any additional evidence requested 
above, be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.

3.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

4.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
examination opinions are not provided, 
appropriate corrective action should be 
taken.

5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record and 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder to include PTSD, in 
light of the Cohen case.  The RO should 
also consider the revised 38 C.F.R. 
§ 3.304(f) and apply the version most 
favorable to the veteran.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).  
The supplemental statement of the case 
should include citation to and 
discussion of both versions of 38 C.F.R. 
§ 3.304(f).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


